Exhibit 28(d)(i) - Fee waiver agreement Midas Management Corporation 11 Hanover Square New York, NY 10005 March 6, 2012 Board of Directors Midas Perpetual Portfolio, Inc. 11 Hanover Square New York, NY10005 Dear Gentlemen: Midas Perpetual Portfolio, Inc. (the “Fund”) has entered into an Investment Management Agreement with Midas Management Corporation (the “Investment Manager”) whereby the Investment Manager provides investment management services to the Fund. We hereby agree to waive the fees payable to us under the Investment Management Agreement for the period that is one year from the effective date of the Fund’s next registration statement.This agreement may only be amended or terminated with the approval of the Fund’s Board of Directors. This agreement is subject to the terms and conditions of the Investment Management Agreement and shall be governed by, and construed and enforced in accordance with the laws of the State of New York, except insofar as federal laws and regulations are controlling. If you are in agreement with the foregoing, please sign the form of acceptance on the enclosed counterpart hereof and return the same to us. Very truly yours, MIDAS MANAGEMENT CORPORATION By: /s/ Thomas B. Winmill Thomas B. Winmill, President The foregoing agreement is hereby accepted as of March 6, 2012: MIDAS PERPETUAL PORTFOLIO, INC. By: /s/ Thomas O'Malley Thomas O’Malley, Treasurer and Vice President
